Citation Nr: 1409620	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right nephrectomy due to kidney cancer and a left kidney condition. 

2.  Entitlement to service connection for a right testicle disability, also claimed as residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The Veteran testified at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  

The Board remanded the case in November 2013 for the issuance of a statement of the case to address the appeal for service connection for kidney and right testicle disabilities claimed as a result of jet fuel exposure.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of Vietnam" and was not exposed to herbicides in service.

2.  The Veteran did not have symptoms related to kidney cancer, prostate cancer, or a testicular condition in service. 

3.  The Veteran did not have chronic symptoms of kidney cancer in service or continuous symptoms after service separation. 

4.  Kidney cancer did not manifest to a compensable degree within one year of separation from service.

5.  A right nephrectomy due to kidney cancer and a left kidney condition are not related to service, to include jet fuel exposure in service.

6.  A right testicle disability and residuals of prostate cancer are not related to service, to include jet fuel exposure in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right nephrectomy due to kidney cancer and a left kidney condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2. The criteria for service connection for a right testicle disability, also claimed as residuals of prostate cancer, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2008 preadjudicatory notice letters which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, private treatment records, lay statements, and Board hearing testimony have been associated with the record.  Additionally, the RO has attempted to verify alleged herbicide exposure in service with the U.S. Army and Joint Services Records Research Center (JSRRC). 

The Veteran and his representative contend that a VA medical examination is necessary to address whether the disabilities, claimed as residuals of kidney and prostate cancer, are related to jet fuel exposure in service.  The Board finds, however, that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there were no symptoms related to claimed kidney and testicular disabilities in service, and kidney cancer had its onset years after service separation, there is no duty to provide a VA medical examination.  Moreover, the Veteran has not submitted evidence indicating a possible link between kidney or prostate cancer and jet fuel exposure in service.  While the Veteran and his representative contend in a January 2014 Independent Hearing Presentation that the Veteran has "provided evidence of research" linking jet fuel exposure to his claimed conditions, a review of the record shows that no such evidence was submitted or even cited.  Absent evidence establishing that an event, injury, or disease, or even chronic symptoms related to the renal or reproductive systems in service, and absent evidence indicating that the Veteran's claimed disabilities may be associated with claimed in-service jet fuel exposure, the Board finds that there is no duty to provide a VA medical examination, and a medical opinion is not necessary for disposition of the claims.  See McClendon, 20 Vet. App. at 81; see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  The Veteran and his representative have not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Cancers of the urinary tract, to include the kidneys, are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Prostate cancer and currently diagnosed right spermatocele are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to that claim.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as kidney cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  Id.  

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated on Vietnam's inland waterways or docked to the shore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).
 
Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

In his initial March 2008 claim, the Veteran contends that presumptive service connection is warranted for residuals of prostate cancer due to Agent Orange exposure.  He additionally claimed that service connection for residuals of prostate and kidney cancer was warranted based on exposure to jet fuel chemicals.  In a January 2009 statement, the Veteran contends that he was exposed to jet fuel while working as a jet engine mechanic in service and that this exposure caused claimed kidney and testicular conditions.  In the same January 2009 statement, the Veteran also contends that prostate cancer was due to exposure to Agent Orange.  While the Veteran and his representative indicated, during the May 2013 Board hearing, that the Veteran was claiming service connection as due to jet fuel exposure and not as due to Agent Orange exposure, because the Veteran has, nonetheless, submitted statements and argument alleging that claimed kidney and testicular conditions were due to Agent Orange exposure, the Board will address both theories of entitlement in the decision below.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to an herbicide agent in service, and that claimed residuals of prostate and kidney cancer are not related to service, to include jet fuel exposure in service.  With regard to claimed herbicide exposure during service, the Veteran's DD Form 214 and personnel records show that the Veteran had active service from November 1965 to September 1967.  He received the Vietnam Service Medal for service from June 1966 to November 1966; however, personnel records show that the Veteran served with Reconnaissance Attack Squadron Six servicing jet aircraft on board the U.S.S. Constellation, a "blue water" aircraft carrier, during this time.  While the Veteran alleges in his initial claim that he had service in the Republic of Vietnam, he did not identify any actual duty or visitation in the Republic of Vietnam.  Instead, service personnel records indicate that he served on an aircraft carrier in the water's offshore of Vietnam.  

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin provides a list of offshore ("blue water") vessels had operations on inland ("brown water") waterways during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  The VA Compensation and Pension Service updated the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents in January 2014.  The U.S.S. Constellation was not listed as a vessel that had inland operations. 

In a July 2009 substantive appeal, the Veteran asserted that his claimed conditions were related to work with aircraft which flew missions in Vietnam while on active duty.  In May 2009, the JSRRC issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.  For these reasons, the Board finds that claimed exposure to herbicide agents has not been corroborated based on the Veteran's report of working with aircraft that flew missions in Vietnam.  

Additionally, April 2008 correspondence from the JSRRC shows that they were unable to corroborate the Veteran's service in Vietnam.  Service treatment records do not reflect any reports or complaints related to the alleged herbicide or other chemical exposures in service.  The Board finds that the evidence does not confirm any actual duty or visitation in Vietnam to warrant presumptive herbicide exposure in service, and the Veteran does not otherwise identify any specific incidents of herbicide exposure while stationed aboard the U.S.S. Constellation in service.  For these reasons, the Board finds that the Veteran did not have qualifying "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Absent corroborating evidence of exposure to an herbicide agent in service, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The Veteran has submitted several statements indicating that he was exposed to jet fuel while working as a jet aircraft mechanic in service, and that his claimed disabilities are due to jet fuel exposure.  The presumption for service connection for diseases associated with exposure to certain herbicide agents does not apply to the use of commercial herbicide agents, pesticides, or other chemicals.  Accordingly, presumptive service connection is not warranted based on exposures to other chemicals under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.307(a)(6).  The Veteran may, nonetheless, establish service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that residuals of kidney and prostate cancer are not related to service or to jet fuel exposure in service.  Private treatment records from Hahnman University Hospital Center, Foxchase Cancer Center, and Philadelphia Urology Associates reflect treatment for renal cell cancer, diagnosed in 1999 and prostate cancer, diagnosed in 2001.  Specifically, in March 1999, the Veteran was found to have a mass in the right kidney, and a smaller mass in the left kidney.  The right kidney mass was initially diagnosed as oncocytoma in April 1999; however, it was later identified as a Grade III collecting duct carcinoma.  In May 2000, the Veteran had a right radicle nephrectomy for renal cell carcinoma.  The Veteran was diagnosed with stage II adenocarcinoma of the prostate in May 2001, treated with radiation therapy.  Right spermatocele was diagnosed in April 2002.  Private treatment records reflect current diagnoses of status post right radicle nephrectomy for stage T1 collecting duct carcinoma, Grade III, right spermatocele, and benign prostatic hyperplasia.  Additionally, private treatment records dated in 2007 identify two benign-appearing lesions on the left kidney.  For these reasons, the Board finds that the Veteran has currently diagnosed disabilities of the kidneys and testicles.      

The Veteran has not identified any in-service symptoms related to the kidney or testicles.  Service treatment records show that the Veteran received antibiotic treatment for gonorrhea on two occasions, in July 1966 and May 1967, but do not reflect treatment or complaints that can be related to kidney or prostate cancer.  No complaints related to the renal or reproductive system were indicated on a September 1967 separation examination.  The Veteran does not contend that kidney or prostate cancer were manifest in service or shortly after service.  The Veteran contends, instead, that his current disabilities are due to jet fuel exposure in service.  

The Veteran asserts in lay statements and hearing testimony that his kidney and testicular disabilities are related to jet fuel exposure in service, but has not submitted any evidence in support of this contention.  The Board finds that the Veteran is competent to report exposure to jet fuel in service, and the Board finds that his statements in this regard are credible as it appears to be consistent with his duties as a jet aircraft mechanic.  The Board finds, however, that the Veteran is not competent to identify a causative link between claimed jet fuel exposure and diagnoses of kidney and prostate cancer or chronic residuals of such identified decades after service separation.  

While the Veteran contends that there is research which links jet fuel exposure to his claimed conditions, he did submit any documentation of such research, and did not otherwise identify or cite the source of such research.  Instead, he and his representative simply contend that "research," which is not of record, shows a correlation between cancer and jet fuel exposure.  The Veteran not submitted any information showing that chemicals alleged to be contained in the jet fuel to which he was exposed are related to his claimed conditions, to include kidney and prostate cancer.  Additionally, the Board finds that a reported "correlation" between incidents of cancer and jet fuel exposure identified during the Veteran's Board hearing is not evidence of causation.  The Board finds that, had the research indicating a nexus between the chemicals in jet fuel and kidney or prostate cancer existed, the Veteran had ample opportunity to submit such evidence.  The Board finds that the Veteran's own lay assertions and speculations based on research that has not been submitted to record are insufficient to establish a link between any such exposure and currently diagnosed kidney and testicular conditions, to include previously diagnosed kidney and prostate cancer.  See Sacks v. West, 11 Vet. App. 314 (1998); see also Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

To the extent that the Veteran contends that his disabilities are related to jet fuel exposure in service, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion.  Such an opinion would require an understanding of both the complex chemical effects as well as its causative effect on the unseen and renal and reproductive systems.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that the weight of the evidence does not establish a nexus between currently diagnosed kidney and testicular conditions, to include previously diagnosed kidney and prostate cancer, and service or to jet fuel exposure in service.  

The Board finds that the Veteran did not have chronic symptoms of kidney cancer in service, or continuous symptoms of kidney cancer after separation from service.  Instead, VA and private treatment records show that kidney cancer was first diagnosed in 1999, 32 years after the Veteran's separation from service.  The Veteran has not identified the presence of any symptoms that can be related to kidney cancer in service or for many years post service.  Symptoms of kidney cancer did not manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that kidney cancer is not presumed to have been incurred in service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

For the reasons discussed above, the Board finds that a preponderance of the evidence is against the appeal for service connection for right nephrectomy due to kidney cancer and a left kidney condition, and for a right testicle disability, also claimed as residuals of prostate cancer.  Accordingly, the appeal is denied.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a right nephrectomy due to kidney cancer and a left kidney condition is denied. 

Service connection for a right testicle disability, also claimed as residuals of prostate cancer, is denied. 



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


